










Loan to Agrinatural Gas, LLC




ALLONGE




Agreement, made this 30th day of March, 2015 by and between Heron Lake
BioEnergy, LLC, (hereafter referred to as “Heron Lake”) and Agrinatural Gas, LLC
(hereafter referred to as “Agrinatural”);
WHEREAS, Agrinatural executed and delivered to Heron Lake a Negotiable
Promissory Note dated July 29, 2014; and
WHEREAS, on March 30, 2015, the following amounts were outstanding on the
Promissory Note:
Principal - $3,050,000.00
Interest - $ 10,453.80
TOTAL - $3,060,453.80
and
WHERESAS, Agrinatural desires to restructure the payments as required by said
Negotiable Promissory Note; and
WHEREAS, Heron Lake has agreed to extend and restructure the repayment terms of
said Promissory Note; and
WHEREAS, Agrinatural and Heron Lake mutually desire and agree to modify the
repayment terms on the Negotiable Promissory Note in accordance with the terms
and conditions herein setforth.
NOW, THEREFORE, it is agreed:
1)The Negotiable Promissory Note dated July 29, 2014 between Heron Lake and
Agrinatural is hereby modified to provide for repayment terms as herein set
forth.
2)Agrinatural and Heron Lake agree that on March 30, 2015 the sum of
$3,060,453.80 shall be owed (principal and interest) by Agrinatural to Heron
Lake on the Negotiable Promissory Note.
3)The interest rate as set by said Negotiable Promissory Note shall remain in
effect and shall not be changed or modified.
4)The payment terms are modified as follows:



1

--------------------------------------------------------------------------------




Payment. Beginning May 1, 2015 and on the first day of each month thereafter
through and including April 1, 2019, $36,309.52 of principal, plus interest
shall be paid. On May 1, 2019 all remaining principal, plus interest, shall
balloon and shall be paid in full.
5)Agrinatural and Heron Lake acknowledge and agree that the balance due on the
Negotiable Promissory Note shall continue to be secured and subject to all
agreements and documents executed when the July 29, 2014 Negotiable Promissory
Note was extended, including, but not limited to a Loan Agreement, Security
Agreement, Collateral Assignment and Guaranty of Rural Energy Solutions, LLC
(all of which are correspondingly dated July 29, 2014) and including UCC
Financing Statement(s).
6)Agrinatural and Heron Lake acknowledge that said documents and agreements as
described in paragraph 5 shall remain in full force and effect to secure and
control payments of the balance due on the Negotiable Promissory Note. Nothing
herein contained shall affect or modify in any regard Heron Lake’s lien position
or security on any real estate, personal property, or fixtures or other
interests in which Heron Lake holds a security interest or collateral interest.
7)Except as specifically modified herein, Heron Lake and Agrinatural agree that
all other terms and conditions of the Negotiable Promissory Note and the other
documents and agreements as described herein shall remain in full force and
effect. In the event of default on this Allonge or the other documents and
agreements described herein, Heron Lake reserves and retains all rights and
remedies that it may have under those documents and under Minnesota law to
pursue collection of the indebtedness including, without limitation,
foreclosure, replevin or a suit for money damages.
The parties have hereunto set their hands to this Allonge the day and year first
above written.
AGRINATURAL GAS, LLC
 
HERON LAKE BIOENERGY, LLC
 
 
 
 
 
By:
/s/ John Sprangers
 
By:
/s/ Steve A. Christensen
Its:
CEO
 
Its:
CEO/GM














2

--------------------------------------------------------------------------------




Rural Energy Solutions, LLC acknowledges the terms and conditions of this
Allonge and acknowledges and agrees that the Guaranty dated July 29, 2014
executed by Rural Energy Solutions, LLC guarantying said Negotiable Promissory
Note is valid and enforceable and shall remain in full force and effect.


Dated: March 30, 2015.


RURAL ENERGY SOLUTIONS, LLC


By: /s/ Mychael L. Swan                                             
Its: CEO/Chairman                    




By: /s/ Ann Tessier                    


Its: CFO                            


 



3